2017 IL App (2d) 160811
                                  No. 2-16-0811
                            Opinion filed June 28, 2017
 ____________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

JILL KNOWLES ENTERPRISES, INC.,              ) Appeal from the Circuit Court
                                             ) of Lake County.
      Plaintiff and Counterdefendant-Appellee)
      and Cross-Appellant,                   )
                                             )
v.                                           ) No. 15-SC-5759
                                             )
MARY ANN DUNKIN,                             )
                                             ) Honorable
      Defendant and Counterplaintiff-        ) Theodore S. Potkonjak,
      Appellant and Cross-Appellee.          ) Judge, Presiding.
_____________________________________________________________________________

       JUSTICE ZENOFF delivered the judgment of the court, with opinion.
       Justices Hutchinson and Birkett concurred in the judgment and opinion.

                                              OPINION

¶1     Defendant and counterplaintiff, Mary Ann Dunkin, appeals an order of the circuit court

of Lake County granting judgment in favor of plaintiff and counterdefendant, Jill Knowles

Enterprises, Inc. (JKE), in the amount of $8,955.98 following a bench trial. JKE cross-appeals

an order awarding it $9,392.85 in attorney fees, contending that it was entitled to over $23,000.

For the reasons that follow, on Mary Ann’s appeal, we affirm the judgment in part, reverse it in

part, and enter judgment in Mary Ann’s favor and against JKE in the amount of $3,424.66. On

JKE’s cross-appeal, we vacate the judgment.

¶2                                     I. BACKGROUND
2017 IL App (2d) 160811


¶3     This small-claims litigation stemmed from a heated dispute over fees for boarding Mary

Ann’s horse, Zidane. JKE, doing business as Hidden Knoll in Wadsworth, Illinois, is a facility

that trains and boards horses. The proprietor is Jill Knowles. On September 7, 2013, the parties

entered into a written contract for Zidane’s boarding. The contract provided that it was “month

to month” for “eight hundred dollars ($950) [sic] per month.” The contract also provided for

finance charges and late fees.     In addition, the contract contained an attorney-fee-shifting

provision. In approximately June 2014, JKE raised the monthly boarding rate to $1,000. Mary

Ann did not protest that amount, and her husband, David, paid some of the bills at that rate.

However, beginning in approximately August 2014, Mary Ann became delinquent in payments.

¶4     In approximately February 2015, David desired to sell Zidane. Knowles took Zidane to

Florida, because potential buyers were there for the winter horse-show circuit. Knowles testified

that she informed David that the fees for the Florida venture would be $10,000 to $12,000 per

month. David verbally agreed. Zidane was with Knowles in Florida for approximately five

weeks. Meanwhile, the monthly boarding fees at Hidden Knoll continued to accrue, because

JKE kept Zidane’s stall reserved for his return from Florida.

¶5     In February 2015, Knowles made repeated demands for payment of the Hidden Knoll

boarding bill, and she threatened legal action. On February 26, 2015, David directed his bank to

wire $10,000 to JKE, and JKE applied that payment to the delinquent Hidden Knoll boarding

fees, leaving a balance due of approximately $7,000.

¶6     On March 17, 2015, JKE invoiced Mary Ann for the Florida venture in the amount of

$10,181.25. The invoice contained a notice that it would be considered overdue on the “fifth” of

the month.




                                               -2-
2017 IL App (2d) 160811


¶7     On March 20, 2015, JKE’s accountant’s office notified David that the outstanding

Hidden Knoll balance was $6,575.34. On that date, the accountant’s office also informed David

of the amount of the Florida bill. On March 21, 2015, David directed his bank to wire another

$10,000 to JKE. Knowles directed her accountant to apply it to the Florida bill rather than to the

Hidden Knoll balance. Then, on November 16, 2015, JKE filed suit against Mary Ann for

breach of contract, or, in the alternative, for account stated to recover the balance of $7,358.73

that it claimed was still owed for the Hidden Knoll boarding fees.             JKE also sought

reimbursement for its attorney fees. Attached to JKE’s complaint as exhibits were the written

contract and certain paid and unpaid invoices. Also attached as an exhibit was a document

showing an outstanding balance of $7,358.73 as of October 31, 2015. The lawsuit sought to

recover only for the money due on the Hidden Knoll account. The lawsuit also requested

attorney fees for collecting the amount due.

¶8     Mary Ann obtained leave of court to file an answer, a counterclaim, and affirmative

defenses. Mary Ann denied that the monthly boarding fee was either $950 or $1,000, but

claimed that it was $800. In her first affirmative defense, Mary Ann alleged that, as of March

15, 2015, she owed JKE $6,575.34 for the Hidden Knoll boarding fees and that the $10,000 that

was wired on March 21, 2015, was to be applied toward that balance. She also alleged that she

made an overpayment of $3,424.66. In her second affirmative defense and counterclaim, Mary

Ann alleged that the base contract amount was $800 per month and that the increase to $1,000

was never effective, because she never signed a document agreeing to the increase, as required

by the contract. Mary Ann sought a setoff of $3,650 from any judgment against her. 1

       1
           The issues addressed in the second affirmative defense and counterclaim are not argued

in this appeal. Accordingly, we affirm the judgment in favor of JKE on the counterclaim.



                                               -3-
2017 IL App (2d) 160811


¶9     The bench trial commenced on May 24, 2016. JKE’s attorney questioned Knowles about

the documents that were attached to the complaint as exhibits, and about additional unpaid

invoices after October 31, 2015, showing that the balance Mary Ann owed to JKE as of May 18,

2016, was $7,923.79. JKE’s attorney did not mark any documents as trial exhibits or move to

admit them into evidence. On November 22, 2016, approximately two months after the notice of

appeal was filed, the court, apparently sua sponte, entered an order purporting to admit “all

exhibits into evidence for purpose of appeal.”

¶ 10   At trial, Knowles testified that the base contract amount for boarding Zidane was $950

per month and that the $800 figure printed on the contract was a scrivener’s error. Knowles

testified that neither Mary Ann nor David objected to the invoices reflecting either the $950

amount or the increase to $1,000. According to Knowles, $7,358.73 was due under the written

contract as of October 31, 2015. Additional unpaid invoices raised the amount due as of May 18,

2016, to $7,923.79. Also, she testified that finance charges continued to accrue.

¶ 11   In response to her attorney’s question―“Did defendant’s husband, David Dunkin, ask for

a bill for the services in Florida so it could be paid after the horse was sold?”―Knowles

answered “Yes.” She testified that on March 24, 2015, her accountant’s office gave David an

invoice showing the entire outstanding balance for the boarding at Hidden Knoll as well as an

invoice for the Florida venture. The accountant’s office also informed David that the second

wire transfer had been applied to the Florida invoice. According to Knowles, Zidane was sold on

March 26, 2015.

¶ 12   Mary Ann testified that David handled the financial issues with JKE.

¶ 13   David testified that he never received or reviewed the contract for boarding Zidane at

Hidden Knoll and did not question the rates when he received the invoices. David testified that



                                                 -4-
2017 IL App (2d) 160811


he was concerned with paying the Hidden Knoll bill in full, because he wanted to sell Zidane and

he knew that JKE could assert a lien that might interfere with a sale of the horse. David testified

that Knowles never directly threatened to impose a lien but that she threatened to get her attorney

involved. According to David, he sent the second wire transfer in the amount of $10,000, instead

of the exact amount of the Hidden Knoll bill, to provide a “cushion” for unforeseen add-ons,

such as a charge for a farrier. He also testified that, if he had intended to pay the Florida bill, he

would have wired the exact amount of that invoice. David testified that he told Knowles that

they would resolve the Florida bill “after [Zidane] was sold and the money [was] wired and the

deal closed.” David further testified that he and Knowles had an “understanding” that the

Florida bill would be paid after the horse was sold. David testified that he had not authorized the

amount Knowles charged for the Florida venture and that he was “shocked” when he received

the bill. According to David, he did not include instructions with the wire transfers to apply the

payments to the Hidden Knoll bill, because such instructions could not be included on the wire

transfer forms.

¶ 14   The record shows that Knowles sent David a text message on February 25, 2015,

threatening to have her attorney begin the “lien process” unless the Hidden Knoll bill was paid.

The following day, David requested his bank to wire JKE $10,000. Knowles sent David a text

message acknowledging receipt of the money and again pleaded with him to pay the rest of the

bill. On March 21, 2015, David caused another $10,000 to be wired to JKE.

¶ 15   JKE argued to the court that the law permitted JKE to decide where to apply the payment

in the second wire transfer. Mary Ann argued that JKE had to apply the payment to the Hidden

Knoll bill, because David had directed Knowles to do so. The court ruled in JKE’s favor: “I

think it’s within the province of the plaintiff where they [sic] should apply it to whichever of



                                                -5-
2017 IL App (2d) 160811


their [sic] open accounts.” The court continued the matter for arguments on the amount of

damages and JKE’s attorney fees.

¶ 16   On August 29, 2016, JKE’s attorney, B. Lane Hasler, asked for $8,022.88 in damages.

That figure included finance charges. Hasler asked for the same amount in attorney fees. In

response to the court’s question of how much Hasler was asking for fees, Hasler responded: “It’s

exactly the same as whatever you award for damages.” Then Hasler explained that he was

“capping” his fees, although JKE owed $23,165.

¶ 17   On September 7, 2016, the court awarded JKE damages in the amount of $8,022.88 and

costs in the amount of $933.10. The $8,022.88 figure represented the unpaid balance of the

Hidden Knoll bill plus finance charges. Hasler again requested attorney fees in the same amount

as the damages. He stated that he recognized that the court had a policy of not awarding fees in

excess of a judgment, “and we’re willing to accept the court’s ruling.” Then Hasler declared that

he would seek the full amount of his fees if Mary Ann appealed. Mary Ann’s attorney argued

that Hasler’s rate of $395 per hour was excessive. The court awarded Hasler $9,392.85 based on

a formula that equaled $131 per hour.

¶ 18   Mary Ann filed a timely appeal, and JKE filed a timely cross-appeal.

¶ 19                                     II. ANALYSIS

¶ 20                                 A. Mary Ann’s Appeal

¶ 21    Before turning to the merits, we must address Mary Ann’s contention that JKE’s failure

to admit its exhibits into evidence necessitates a reversal because there is no competent evidence

in the record to support the judgment. It is generally true that a document must be offered by its

proponent and admitted into evidence by the trial court before it may be considered as evidence.

People v. One 1999 Lexus, VIN JT8BH68X2X0018305, 367 Ill. App. 3d 687, 689-90 (2006). It



                                              -6-
2017 IL App (2d) 160811


is error to permit the trier of fact to consider documents that have not been tendered or admitted

into evidence. One 1999 Lexus, 367 Ill. App. 3d at 689-90.

¶ 22     JKE asserts that Mary Ann forfeited this argument, because she did not raise it before the

trial court. However, forfeiture is a limitation on the parties and not on the appellate court. In re

Marriage of Holthaus, 387 Ill. App. 3d 367, 377-78 (2008). We can overlook forfeiture and

address the merits of an issue when it is necessary to obtain a just result or to maintain a sound

and uniform body of precedent. Holthaus, 387 Ill. App. 3d at 378. We choose to overlook

forfeiture, because it is necessary to the development of a sound body of precedent concerning

what documents can be included in an appellate record pursuant to Illinois Supreme Court Rule

321 (eff. Feb. 1, 1994). This discussion is necessitated by the trial court’s November 22, 2016,

order.

¶ 23     The November 22, 2016, order purporting to “admit” “all exhibits into evidence for

purpose of appeal” was ineffective. Even if we knew from reading the order to what specific

exhibits it referred, the order could not retroactively admit the exhibits. A nunc pro tunc order

must be based on some memorandum or memorial in the record indicating that the omission

sought to be corrected was an inadvertent clerical error. Z.R.L. Corp. v. Great Central Insurance

Co., 201 Ill. App. 3d 843, 845 (1990). JKE’s failure to introduce its exhibits into evidence was

not an error of that description. Therefore, under the general rule that a document must be

offered and admitted into evidence, and subject to an exception we discuss below, it was error

for the court to consider JKE’s documents as evidence.

¶ 24     Also, there was no conceivable way that the trial court could “admit” into the appellate

record documents that had not been marked as trial exhibits and admitted at trial. The order was

not an innocuous housekeeping order, as JKE argues. Rule 321 provides that the record on



                                                -7-
2017 IL App (2d) 160811


appeal consists of the judgment appealed from, the notice of appeal, and the entire original

common-law record. Ill. S. Ct. R. 321 (eff. Feb. 1, 1994). The common-law record includes

every document filed and judgment and order entered in the cause “and any documentary

exhibits offered and filed by any party.” Ill. S. Ct. R. 321 (eff. Feb. 1, 1994). As JKE did not

mark or offer its exhibits into evidence at trial, the trial court had no authority to order that those

documents be included in the record on appeal. The appellate court cannot consider documents

that were not admitted into evidence at trial. People v. Blankenship, 406 Ill. App. 3d 578, 590

(2010).

¶ 25      Furthermore, the court lost jurisdiction to enter such an order when the notice of appeal

was filed. Orders entered after the filing of the notice of appeal are valid if the substantive issues

on appeal are not altered so as to present a new case to the appellate court. R.W. Dunteman Co.

v. C/G Enterprises, Inc., 181 Ill. 2d 153, 162 (1998). Here, the trial court sought to alter the

issues on appeal by designating documents that were not admitted at trial as evidence. Nor do

we see in the common-law record where the court gave the parties notice of its entry of the order.

¶ 26       Nevertheless, we do not believe that all of JKE’s exhibits should have been disregarded

by the trial court. Because JKE sued for breach of a written contract or, in the alternative, for

account stated, section 2-606 of the Code of Civil Procedure (735 ILCS 5/2-606 (West 2014))

required JKE to attach to the complaint the documents upon which it relied. Under section 2-

606, a written instrument attached to a pleading as an exhibit constitutes part of the pleading for

all purposes and need not be introduced into evidence to be considered. Law Offices of Colleen

M. McLaughlin v. First Star Financial Corp., 2011 IL App (1st) 101849, ¶ 33. The written

contract, the notice advising Mary Ann of the rate hike to $1,000, the “account reconciliation”

showing an open balance of $7,358.73 as of October 31, 2015, 10 paid invoices at the $950



                                                 -8-
2017 IL App (2d) 160811


monthly rate, 2 paid invoices at the $1,000 monthly rate, and 7 unpaid invoices at the $1,000

monthly rate were attached to the complaint. Mary Ann’s answer admitted the existence of the

written contract, the account reconciliation, and the invoices at the $1,000 rate. Therefore, those

documents were properly considered by the trial court. See Lipschultz v. So-Jess Management

Corp., 89 Ill. App. 2d 192, 199-200 (1967) (lease and riders attached to complaint and admitted

by the answer were properly considered by the court even though the documents were not

admitted into evidence). We note that the rules of evidence in small-claims cases are relaxed.

Ill. S. Ct. R. 286(b) (eff. Aug. 1, 1992). However, relaxed does not mean nonexistent, especially

where both sides are vigorously represented by attorneys.

¶ 27   Next, Mary Ann argues that sections A and B of JKE’s brief should be stricken for failure

to support the arguments with citations of relevant authorities. Illinois Supreme Court Rule

341(h)(7) (eff. Jan. 1, 2016) requires parties to support their contentions with citations of

authorities. Mary Ann asserts that section A of JKE’s brief contains no citations of authorities

and that section B cites just one case, which is inapplicable. Section A is in the nature of an

introductory paragraph, summarizing JKE’s argument, so we see no violation of the rule. The

first part of section B argues that Mary Ann forfeited the issue that JKE did not introduce its

exhibits into evidence. JKE cites Maple v. Gustafson, 151 Ill. 2d 445 (1992), in support of this

argument. Gustafson addressed when a court may direct a verdict or enter a judgment n.o.v., and

it is inapposite here. However, having dealt with the forfeiture argument above, we will not

strike this portion of section B. The remainder of section B essentially argues that David made

no “express” or “written” direction to JKE to apply the second $10,000 wire transfer payment to

the Hidden Knoll account. JKE cites no authority for the proposition that such direction has to

be either express or written. Consequently, that argument is forfeited. Contentions supported by



                                               -9-
2017 IL App (2d) 160811


some argument but by absolutely no authority do not meet the requirements of Rule 341(h)(7),

and we will treat the argument as having been procedurally defaulted. Vilardo v. Barrington

Community School District 220, 406 Ill. App. 3d 713, 720 (2010).

¶ 28   Turning to the merits, Mary Ann argues that (1) the judgment was against the manifest

weight of the evidence and (2) the trial court erred when it failed to direct a finding in her favor.

JKE contends that Mary Ann did not specify in her notice of appeal that she was appealing the

directed-finding ruling. Generally, when an appeal is taken from a specified judgment, the

appellate court acquires no jurisdiction to review other judgments or parts of judgments not

specified in or inferred from the notice of appeal. McGill v. Garza, 378 Ill. App. 3d 73, 75

(2007). The exception is when a nonspecified judgment is a step in the procedural progression

leading to the judgment specified. McGill, 378 Ill. App. 3d at 75. Here, Mary Ann’s notice of

appeal specified the September 7, 2016, final judgment. The denial of the motion for a directed

finding was obviously a step in the procedural progression leading to the final judgment.

Accordingly, we have jurisdiction.

¶ 29   Where a debtor makes a payment to a creditor to whom he or she is indebted on several

accounts, the debtor has the right to indicate the item to which the payment shall apply. Village

of Winfield v. Reliance Insurance Co., 64 Ill. App. 3d 253, 257-58 (1965). If the debtor does not

so indicate, the creditor ordinarily can select to which item it will apply the payment. Village of

Winfield, 64 Ill. App. 3d at 258. When the parties have agreed how payments should be applied,

the law need look no further. American National Bank & Trust Co. of Chicago v. Mack, 311 Ill.

App. 3d 583, 587 (2000); Reconstruction Finance Corp. v. McCormick, 102 F.2d 305, 315 (7th

Cir. 1939) (it is elementary that, in the absence of an agreement, the creditor may apply

payments to any obligation that he or she holds). The agreement is equivalent to a direction by



                                               - 10 -
2017 IL App (2d) 160811


the debtor as to the application.     Saffer v. Lambert, 111 Ill. App. 410, 412 (1903).         The

expression of a wish on the part of the debtor as to how a payment should be applied amounts to

a direction to that effect. Hansen v. Rounsavell, 74 Ill. 238, 240-41 (1874).

¶ 30   Mary Ann maintains that Knowles agreed that David would pay the Florida bill after

Zidane was sold. Mary Ann principally relies on Knowles’s testimony that David asked for a

bill for the Florida services so that it could be paid after Zidane was sold. Knowles testified that

Zidane was sold on March 26, 2015. Because Zidane was sold after David made the March 21,

2015, wire transfer, Mary Ann concludes that JKE improperly used the money to satisfy the

Florida debt. Therefore, Mary Ann argues, the trial court’s finding that JKE was entitled to

apply the money to the Florida debt was against the manifest weight of the evidence. For a

judgment to be against the manifest weight of the evidence, conclusions opposite those reached

by the trier of fact must be clearly evident. Wood v. Illinois Liquor Comm’n, 55 Ill. App. 3d 228,

231 (1977).

¶ 31   JKE argues that Knowles did not know what she was saying when she answered “yes”

when asked on direct examination whether David asked for the Florida bill so that it could be

paid after Zidane was sold. That argument is not supported by the record. The question was not

confusing to a lay person, as JKE suggests. The question was simply whether David told

Knowles that he would pay the Florida bill after Zidane was sold. JKE asserts that Knowles’s

testimony did not establish her agreement to hold the Florida bill until after Zidane was sold.

Knowles’s testimony tended to corroborate David’s testimony that there was such an agreement.

Knowles could have denied the understanding in rebuttal, but she did not. Next, JKE argues that

there was no proof of when Zidane was sold. That statement also is not supported by the record.

Knowles testified on direct examination that the horse was sold on March 26, 2015.



                                               - 11 -
2017 IL App (2d) 160811


¶ 32   Mary Ann further argues that, even in the absence of an agreement, JKE was obligated to

apply the second payment to the Hidden Knoll bill, because (1) it worked an injustice to apply it

to the Florida bill, and (2) the Florida bill was not yet due when David sent the second payment.

JKE disputes both of those propositions.

¶ 33   Despite the scorched-earth approach taken by the parties, this case is not factually or

legally complicated. Mary Ann had a substantial outstanding balance on the Hidden Knoll

account in February 2015, when Zidane was shipped to Florida. David testified that he and

Knowles had an understanding that the Florida bill would be paid after Zidane was sold. Not

only did Knowles not dispute this, she confirmed it in her own testimony when she agreed that

David asked for the Florida bill so that it could be paid after the horse was sold.

¶ 34   Also, the record establishes that David intended his wire payments to be applied to the

Hidden Knoll debt and that Knowles understood this intention. Knowles’s demands for payment

in February 2015, and her threat to initiate legal action, related to the Hidden Knoll bill. On

February 25, 2015, Knowles texted David that her attorney would begin “the lien process.” On

February 26, 2015, David instructed his bank to wire $10,000 to JKE, which JKE applied to the

Hidden Knoll balance. Knowles confirmed in a text message to David that JKE received the

funds, and she pleaded with him to pay the rest of the bill. On March 21, 2015, David instructed

his bank to wire another $10,000 to JKE. The requests for payment, and the payments, all

related to the Hidden Knoll bill. From David’s perspective, the application of the payments to

the Hidden Knoll bill was critical because of Mary Ann’s liability for JKE’s attorney fees. The

fee-shifting provision in the written contract did not apply to the Florida bill. Further, the Florida

bill, dated March 17, 2015, indicated that it would not be considered overdue until the “fifth” of




                                                - 12 -
2017 IL App (2d) 160811


the month, necessarily meaning the next month, April 2015. Also, the horse was not yet sold

when David made the second wire payment.

¶ 35   JKE relies on B. Kreisman & Co. v. First Arlington Bank of Arlington Heights, 91 Ill.

App. 3d 847 (1980), and Farm Credit Bank of St. Louis v. Biethman, 262 Ill. App. 3d 614 (1994),

for the general rule that, when a debtor has several accounts with a creditor, a payment made by

the debtor without direction to a specific account may be applied by the creditor to any account

the creditor chooses. That proposition of law is not in dispute.

¶ 36   Here, the record establishes that the parties agreed that the Florida bill would be paid

after Zidane was sold. Knowles testified that David told her that he would pay the Florida bill

after Zidane was sold. Moreover, it is clear that Knowles was seeking payment of the Hidden

Knoll bill, not the Florida bill. Accordingly, the trial court’s judgment in JKE’s favor was

against the manifest weight of the evidence. Because we reverse that judgment, we must also

hold that Mary Ann proved her affirmative defense of overpayment of the Hidden Knoll bill.

The parties stipulated that there was a balance of $6,575.34 on the Hidden Knoll account as of

March 15, 2015. On March 21, 2015, David caused $10,000 to be wired to satisfy the debt.

Therefore, Mary Ann overpaid by $3,424.66. Accordingly, we enter judgment in favor of Mary

Ann and against JKE in the amount of $3,424.66. Having determined that the judgment in JKE’s

favor was against the manifest weight of the evidence, we do not reach the issue of whether

Mary Ann’s motion for a directed finding should have been granted.

¶ 37                              B. JKE’s Cross-Appeal

¶ 38   Paragraph VI of the written contract provided that Mary Ann agreed to pay JKE all costs,

including reasonable attorney fees, that JKE incurred in enforcing the agreement. Pursuant to

that provision, JKE seeks in excess of $23,000 in attorney fees, even though at trial it agreed to



                                               - 13 -
2017 IL App (2d) 160811


accept the amount awarded by the trial court. Because we reverse the judgment in JKE’s favor,

we vacate the judgment granting JKE attorney fees.

¶ 39                                 III. CONCLUSION

¶ 40   For the foregoing reasons, the judgment in favor of JKE and against Mary Ann is

affirmed in part and reversed in part. The award of attorney fees to JKE is vacated.

¶ 41   Affirmed in part and reversed in part; attorney-fee award vacated.




                                              - 14 -